Cropsey, J.
Motion granted. When the action was started the statute (Civ. Prac. Act, § 1474) provided in effect that costs could be recovered if plaintiff obtained an award of $500 or more. Before the trial the statute was amended to provide in effect that no costs would be recoverable unless the award was $2,000 or more.
The amendment did not except pending actions. It, therefore, applies to all actions and speaks as of the time when judgment may be entered. That is the rule in this State. (15 C. J. 23, 24; Supervisors of Onondaga v. Briggs, 3 Den. 173; Munson v. Curtis, 43 Hun, 214, 216; Erie County v. Fridenberg, 161 N. Y. Supp. 401.)
As plaintiff recovered less than $2,000, he is not entitled to costs.